       Case 2:20-cv-01543-JAM-JDP Document 36 Filed 09/03/21 Page 1 of 2


 1

 2

 3

 4

 5

 6                         UNITED STATES DISTRICT COURT
 7                        EASTERN DISTRICT OF CALIFORNIA
 8

 9   WILLIENE D. DAVIS,                   )   Case No. 2:20-CV-01543 JAM-JDP
                                          )
10                      Plaintiff,        )
                                          )
11        v.                              )
                                          )   RELATED CASE ORDER
12   CALIFORNIA PUBLIC EMPLOYEES          )
     RETIREMENT SYSTEM, BOARD OF          )
13   ADMINISTRATION,                      )
                                          )
14                     Defendants.        )
     WILLIENE D. DAVIS,                   )   Case No. 2:21-CV-01272 KJM-AC
15                                        )
                        Plaintiff,        )
16                                        )
          v.                              )
17                                        )
     CA DEPARTMENT OF JUSTICE,            )
18                                        )
                        Defendant.        )
19                                        )
20        Examination of the above-entitled actions reveals that these
21   actions are related within the meaning of Local Rule 123 (E.D. Cal.
22   2005).    Accordingly, the assignment of the matters to the same
23   judge and magistrate judge is likely to affect a substantial
24   savings of judicial effort and is also likely to be convenient for
25   the parties.
26        The parties should be aware that relating the cases under
27   Local Rule 123 merely has the result that these actions are
28   assigned to the same judge and magistrate judge; no consolidation


                                         1
       Case 2:20-cv-01543-JAM-JDP Document 36 Filed 09/03/21 Page 2 of 2


 1   of the actions is effected.      Under the regular practice of this

 2   court, related cases are generally assigned to the judge and

 3   magistrate judge to whom the first filed action was assigned.

 4        IT IS THEREFORE ORDERED that the action denominated

 5   2:21-CV-01272 KJM-AC (PS) be reassigned to Judge John A. Mendez and

 6   Magistrate Judge Jeremy D. Peterson for all further proceedings,

 7   and any dates currently set in this reassigned case only are hereby

 8   VACATED.    Henceforth, the caption on documents filed in the

 9   reassigned cases shall be shown as 2:21-CV-01272 JAM-JDP (PS).

10        IT IS FURTHER ORDERED that the Clerk of the Court make

11   appropriate adjustment in the assignment of criminal cases to

12   compensate for this reassignment.

13        IT IS SO ORDERED.

14
     Dated:     September 3, 2021       /s/ John A. Mendez
15
                                        THE HONORABLE JOHN A. MENDEZ
16                                      UNITED STATES DISTRICT COURT JUDGE

17

18

19

20

21

22

23

24

25

26

27

28


                                         2
